Case 1:20-cv-11688 Document1 Filed 09/11/20 Page 1of15

 

 

 

 

 

 

 

 

Vo &
wees . L
“ | dy ike
%A0 241 2. KOx Page 2°S? o
(Rev. 12/04) Us S/ /y Or =
. , é fe
PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF sis, Ay , Ce
HABEAS CORPUS BY A PERSON IN STATE CUSTODY Vox, “oO,
oe on,
United States District Court District: ten Pn
ABO
ae
Name (under which you were convicted): Docket or Case No.:
Keith fh, CRi CPON MICR-ROF| -ord eA
Place of Confinement : Prisoner No.:
a .
Orel Colony conhédionnal Cater W g y ies
a Fe
Petitioner (include the name under which you were convicted) Res onden (authorized person having custody of petitioner)
COMmPnON WEAL
°
keith Th. Egicfon
The Attorney General of the State of MASPPCAUS E+ 5

 

 

 

PETITION

Ls * (a) Name and location of court that entered the judgment of conviction you are challenging:

Wwoguen Superiorn, Covat

(b) Criminal docket or case number (if you know): micp- a2o i{ —-CR-O@O BS

2) (a) Date of the judgment of conviction (if you know):
(b) Date of sentencing: {© = SB <DQorl Tr
3. Length of sentence: \Q) +O Zo yes. with \O YRS, probatjon fR0m and pttep

4, In this case, were you convicted on more than one count or of more than one crime? Yes O No

5. Identify all crimes of which you were convicted and sentenced in this case: Posing fy cA tel Mule
poses ON of Ascone rradepial |

6. (a) What was your plea? (Check one)
(1) Not guilty Oo @) Nolo contendere (no contest)

O (2) Guilty oO (4) Insanity plea
Case 1:20-cv-11688 Document1 Filed 09/11/20 Page 2 of 15

AO 241 ;. * Page 3
(Rev. 01/15)

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guilty to and what did you plead not guilty to? Md tel To p( , L aryl. (dy
to fhe. ool. Si oe tab Ly ples Dau>
Bab var te tL A eli “Chad WOT Qui Lt LP onl 7

pol Shapes ef | —_

 

 

 

O

 

(c) If you went to trial, what kind of trial did you have? (Check one)
W sury O Judge only

7 Did you testify at a pretrial hearing, trial, or a post-trial hearing?

O Yes of No

8. Did you a the judgment of conviction?
Yes O No

9. If you did appeal, answer the following:

(a) Name of court: massaclyrely Rip pn le cawiay ful re
(b) Docket or case number (if you know): Mick Sali CR Oo

 

 

(c) Result: lev t EG

&Y

 

(d) Date of result (if you know): 2OF | And / ucl Rece tix lule 2Q20
J 4
(e) Citation to the case (if you know):
(f) Grounds raised: j-p)/ the page S — ‘eicl we 10 uRo, PRoka ting @ pri tne»
PRIM COl Cc N22 Awol Y. ‘oS 5 Upnege hea = Fh,
udp :
4NO exp lac shop) On why 4
ancl fied pier me Ya those ors Us
TOI pour OF FER Wg ew A OV pis | FOR @ ge elsbgl athe

 

 

 
 
  
 
   

 

 

MORE Hho Cléenegliy Vial peer aug! Bis (lla bs: etn 10 (2 fo, Q gh bl
(g) Did you seek further review by a higher state court? a Yes GO No Bit, 4 m4 Bish i | oD fk
If yes, answer the following: / Pex 26S

(1) Name of court: Supreme \udlic ial Co ued-ot- #lé comm of rsh, :

(2) Docket or case number (if you know):

(3) Result: _kewied oe

(4) Date of result (it you you know): k iL Y. 3930

 
Case 1:20-cv-11688 Document1 Filed 09/11/20 Page 3 of 15

& AO 241 Page 4
(Rev. 12/04)

(5) Citation to the case (if you know): 1%\\ CR ZAI OVOLZ
(6) Grounds raised: ,

(h) Did you file a petition for certiorari in the United States Supreme Court? O Yes OW No
if yes, answer the following:
(1) Docket or case number (if you know):

(2) Result:

(3) Date of result (if you know):

(4) Citation to the case (if you know):

10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? Gy Yes O No
IL. If your answer to Question 10 was "Yes," give the following information:

(a) (1) Name of court: | ; C)
(2) Docket or case number (if you know): oO he ase D_ O3 } 3
(3) Date of filing (if you know):
(4) Nature of the proceeding:
() Grounds ised: The Searel, Wapeg Vl Rebun coheed Falpe
Stree pool dhe YKERE lung ABSolutely No joIhNay

oO Wine? he Serchky Wwargawl Rétvan; aby;
Renickening he Search in

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes No

(7) Result: Nena él

(8) Date of result (if you know):

 
Case 1:20-cv-11688 Document 1 Filed 09/11/20 Page 4 of 15

AO 241 . Page 5
(Rev. 12/04) .

(b) If you filed any second petition, application, or motion, give the same information:

(1) Name of court: WASP Rppeas covep

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):
(4) Nature of the proceeding:

(5) Grounds raised: € OQ denied moon Con aN ew trial
vee Prourels andisrver thd ARE Repel hERE:

rthal the fudpt OFFEREd me 10 yEpas probation a at my prelaial Agape
bub thee Rt fee wicker WAS fen pe IN UM QO YEARS Ste Ck

Bul uar ret give * AN uppeR leper fure ow h is i Violabtod of my Ut
Amendment which tp a Bia ONE fA £9, fee.
Violation ot Pipe nts FAIR Lt im ie € process
AGAPS PROBA
Ar NO pic£ Nude di OR faery toe whe Vie MINT coelipae See

~rk WAS is et3

(6) Did you receive a hearing where mo was ent on ten CO son application, or motion?

HOW)
No Upper € paRiv
O Yes iW No
(7) Result: a SNY
(8) Date of result (if you know): >
(c) If you filed any third petition, application, or motion, give the same information:
(1) Name of court:
(2) Docket or case number (if you know):
(3) Date of filing (if you know):
(4) Nature of the proceeding:

(5) Grounds raised:
Case 1:20-cv-11688 Document1 Filed 09/11/20 Page 5 of 15 .

SAO 241 : . Page 6
(Rev. 12/04) :

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes

(7) Result: densi eel

(8) Date of result (if you know):

(d) Did you appeal to the highest state court having jurisdiction over the action taken-on your petition, application,
or motion? , , =
r =
(1) First petition: O Yes W No
(2) Second petition: © Yes: O No - ,
(3) Third petition. O Yes O No

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not: tne +imeé Une hae’
Exp incl

12. For this petition, state every ground on which you claim that you are being held in violation of the Constitution, -
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available state-court
remedies on each ground on which you request action by the federal court. Also, if you fail to set forth all the

rounds in this petition, you may be barred from presenting additional grounds at a later date.
GROUND ONE: Tha pny Mth fincaabvent Me Vio Whay m

Raghh to fe Frrig Rin Arde my Ri 4o dé procesr WERE vio
(a) Supporting facts (Do not argue or cite law. Just state i eae Ic On that su obario Yak elaim. TUE Now Rébir ef fu Judpe
For

Sanolher hamtin oF tenet f oe rel fae obation ut collaqve eetaiat
jee crepe oe py Nuclé A mi Las anes nee ¢, war ceva ceeny pang
me The mrs Dock of yoro2o pact No pried’ she

Weld Toduen v7 exdpem € ump from lOyeoar om up to, 2A 7EARS AU She said wins Prt Reasons

For his cote Hanes Se ewe noe tre detioled te excegue his’ ee eet

toil Hyak is wok an &xplanertion Why y She orfees mE Sc VERY yweeypen ~

pip oy OF OyaS fs yeoston nee wis COW a, (VS Be

lOdd 20 yEORL SEN mm) fa pir me bE mberunu/s © you Ne

wat o eve € year SEEMS, Sigh. 2h he Pik mE tow does Sent deal” ol pec .
(b) If you did not exhaust your state ets on oy One, explain why: f

 
Case 1:20-cv-11688 Document1 Filed 09/11/20 Page 6 of 15

@A0 241
(Rev. 12/04)

Page 7
(c) Direct Appeal of Ground One:
(1) Ifyou appealed from the judgment of conviction, did you raise this issue? ves G No

(2) If you did not raise this issue in your direct appeal, explain why:

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

O Yes No

(2) If your answer to Question (d)(1) is "Yes," state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? O Yes of No

(4) Did you appeal from the denial of your motion or petition? @ va)  ¢ No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? KX No
(6) If your answer to Question (d)(4) is "Yes," state: ,

Name and location of the court where the appeal was filed:

Docket or case number (if you know): P@VQ — p- ©3713

Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:
Case 1:20-cv-11688 Document1 Filed 09/11/20 Page 7 of 15

SAO 241 Page 8
(Rev. 12/04)

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One:

“G | ” ~ . ~- Lr { ie eh, att
Ther AR wirrewHEer Sepa, with weone 10 We itiess ts Sesrechl.
ant Two: Tel the Pols ae i eS PEAR Ff Gn h is e Fan" »
SE 105380 SEARTA LWARRANE And NERP. Make CopiSS NOR. Ad h6 Cuvee Eves Lovie

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.): AL Sick ABOUE ow twe

wan’ to bé more thar peatéctly Cle4e when © Shede that Cam wet heed to
a the 7 chay Ceenstnls pepe in oh woe : Argel by ay le ekwey ow
m Appeal. For'my REpY emer i 8 NEW Wiss 4 oe cpcalcn tied on He
Rewan of his Seprch WER Laat EVEN RLTERi nop & documevt oe thé Co
of pss, Pueonemee etbvbskegh) By crossing ow the 7 And pultinp A 4 anicl he
pull & Fale Hm’ of 19:09 Auth, |For arydu cas Moke thes Clete ‘bd ove SEL
drab he rol only did Nok even conteck Howehwab UNEUZ ,

7 0 ott et
6 Be Me wns htt ovo de 210k el NOD excepts! Oe fpen

(b) If you did not exhaust your state remedies on Ground Two, explain why: ——_
Plevse po to SARE pipe #2)

(c) Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue? Cl Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes O No
(2) If your answer to Question (d)(1) is "Yes," state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know):

Date of the court's decision:
Case 1:20-cv-11688 Document1 Filed 09/11/20 Page 8 of 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AO 241 Page 9
(Rey. 01/15)
Result (attach a copy of the court's opinion or order, if available):
(3) Did you receive a hearing on your motion or petition? O Yes O No
(4) Did you appeal from the denial of your motion or petition? O Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? © Yes O No
(6) If your answer to Question (d)(4) is "Yes," state:
Name and location of the court where the appeal was filed:
Docket or case number (if you know):
Date of the court's decision:
Result (attach a copy of the court's opinion or order, if available):
(7) If If your answer to , Question (d)(4) or Question (a)(5) is is "No," pe why you did not raise this issue:
(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Two:

 

 

 

GROUND THREE: Trak lig tel MNESK anol 0 Photos

Weng Souk to op Rom thé vic

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that vinta your calm t

then! ASI

OR pot’ 2 ye dl. toe Set

_TO tO Ep CoURAP

“Ne aly

pi wtuee Gee

  

TNL phowe _Anol a jae

ior

ich an "on the Uphne beyond Cok

26h pack “nok” ic. pase Lal eam

   
 
 

ik to on From He victim ‘phone Anel

A PAIR ere wuole Paid

Mele hae. the (asl foe mesvopet to_bée Reci¢ved b 4 the PNIAOR

on héeg 8.6 the Reb o€ the
polivearéa) anol iNok” the thé miNoR.f

Bo th Agra thal there

    
 

Ntéécs to be A chi

<p wee. Sart to Adult
SLAB. SA Where they

Greate pot cxdorrye 3 1
AO 241
(Rev. 01/15)

Case 1:20-cv-11688 Document1 Filed 09/11/20 Page 9 of 15

Page 10

(b) If you did not exhaust your state remedies on Ground Three, explain why:

 

 

 

 

 

(c)

(d)

Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue? of Yes CO No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes a No

(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

 

Docket or case number (if you know): 20 (QG — P—O313
Date of the court's decision: j]- [/- 2920 2 oR “7 -2| -Qoao >

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? O Yes No
(4) Did you appeal from the denial of your motion or petition? GO Yes No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? O Yes of No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 
Case 1:20-cv-11688 Document 1 Filed 09/11/20 Page 10 of 15

AQ 241 Page 11
(Rev. 01/15)

(7) If your answer to Question (d)(4) or Question (d)}(5) is "No," explain why you did not raise this issue:

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three:

 

 

 

 

 

: Ke
; All bE SANSA [¥en Ver. WV AL. CL [NOTIDA. hori’ 3 A if COE y
op o 4 FECL [hat - Aeme aL :S ¥, Lh AWS A V ktlo fAS PALL T WE
KI Oy) L [VYrit ts Varn hd’ Wo EHOK ID (\ AT BINS ‘OP ff kif
(b) If you did‘hot exhaust your state remedies on Ground Four, explain why: C Wola OV. _—~

 

 

 

 

CY

(c) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes @’No

  

(2) If you did not raise this issue in your direct appeal, explain why:

id NOT” taut to Arque +hi

 

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

O Yes A No

(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 
AO 241
(Rev. 01/15)

(e)

Case 1:20-cv-11688 Document1 Filed 09/11/20 Page 11 of 15

Page 12

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? O Yes (No
(4) Did you appeal from the denial of your motion or petition? O Yes eYNo
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? of Yes O No

(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed: +h ¢ App Kad Pp ( Q' df "

 

Docket or case number (if you know): oO

 

Date of the court's decision: a

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:
MY Motion FoR New +R AL 7 ick Wee i
UA O Pp CET. UD 8 4A_{[O ” ok. &g WAS

\
f.4 Vs Ate hr. MRONP , pl Gare

Se, ty docutt- Gatley Mec p : af

 

 

Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four:

 

 

 

 

 

 

 
AO 241
(Rev. 01/15)

13.

14,

15.

Case 1:20-cv-11688 Document1 Filed 09/11/20 Page 12 of 15

Page 13

Please answer these additional questions about the petition you are filing:

(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? (Yes O No
If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them:

 

 

 

 

{b) Is there any ground in this petition that has not been presented in some state or federal court? If so, which

ground or grounds have not been presented, and state your reasons for not presenting them:

 

 

 

Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? O Yes No

If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, if available.

 

 

 

 

 

 

 

 

Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
the judgment you are challenging? O Yes No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

raised.

 

 

 

 

 

 
AO 241
(Rev. 01/15)

16.

Case 1:20-cv-11688 Document 1 Filed 09/11/20 Page 13 of 15

Page 14

Give the name and address, if you know, of each attorney who represented you in the following stages of the

judgment you are challenging:

(a) At preliminary hearing: id A NIE eC. _ Flakheer GS Ay. ut a8 Mekaath, A Appwny
— Stoeaville mae Only?
(b) At arraignment and ‘ibe 7 A ele R (an im a —_

(c) At trial: AN ey Same ee AROUE

 

(d) At sentencing: Same. AS Abo ARoVk — _ —— _

 

(e) On appeal: DR. aichee a heel Nain = Keane oe ease

(f) In any post-conviction proceeding: _ PRO- el

 

 

(g) On appeal from any ruling against you in a post-conviction proceeding: PRO - SE

 

 

Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? O Yes wo No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

 

 

(b) Give the date the other sentence was imposed:
(c) Give the length of the other sentence: 7 | _ _
(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future? O Yes QO No

TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

my mabion FORA New. Rin war dewied Less thaw
10, AN 1s wohek Ahis potian if afl

 

 
AO 241
(Rev. 01/15)

Case 1:20-cv-11688 Document1 Filed 09/11/20 Page 14 of 15

Page I5

ZL ONLY u/ANt to FuathéR cfaté Hel Pay
Comsti bi dt eNAat Aiph Es Heuc__more than Charly

Ree Vialattol ancl ie You furl pane the tin€

to Vicw My dhocuwmentr you UJIth bG MORE

 

4

   

 

TOA LARUE ABBIE LO 7 CG ry fj ANSHA OP
} WP
Ri DN = LYTUG fe > le pted/ ATKICA (OA _ THK
( A
a LF) EAC) nd A RR ES

A : U peal poi! He
EARA Pager eNiclorgol.

A(®  Thir chefenolant wantt to Aik 4Ae
1 GM
fo ele A Non-ConfoRMivgG  APiucrHorn
fon cheténiclast Keith Mm, GXCIen_ ol.o B i/-13-1%62

 

 

 

 

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA”) as contained in 28 U.S.C. § 2244(d) provides in

part that:

(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.
Case 1:20-cv-11688 Document1 Filed 09/11/20 Page 15 of 15

AO 241 Page 16
(Rev. 01/15)

(2) The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.

Therefore, petitioner asks that the Court grant the following relief!) he Hp av FoR A we

421A padi oa Spe pie_me tims Segue’. peo Jil Lip to
take dyn¢ J PR Cespea charnpe cf ch. 2774 £ b aiicgurnn vays £
or any other relief to which petitioner may be entitled. Pray Rh OW Uy. Ph,

 

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on Ps el E220 (month, date, year).

Executed (signed) on 8. 2b / 20) 2 Oo (date).

Kl, Dr tA PRo sé

Signature of Petitioner

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.
